Exhibit 10.5

 

THIS INSTRUMENT AND THE OBLIGATIONS EVIDENCED HEREBY ARE EXPRESSLY SUBORDINATED
PURSUANT TO THAT CERTAIN SECOND AMENDED AND RESTATED SUBORDINATION AGREEMENT,
DATED AS OF DECEMBER 27, 2016 (THE “SUBORDINATION AGREEMENT”), AMONG THE HOLDER
OF THIS INSTRUMENT, THE MAKER OF THIS INSTRUMENT, AND WESTERN ALLIANCE BANK, AS
SUCCESSOR IN INTEREST TO BRIDGE BANK, NATIONAL ASSOCIATION. EACH SUCCESSIVE
HOLDER OF THIS INSTRUMENT OR ANY PORTION HEREOF, OR OF ANY RIGHTS OBTAINED
HEREUNDER, BY ITS ACCEPTANCE HEREOF OR THEREOF, AGREES (1) TO BE BOUND BY THE
TERMS OF THE SUBORDINATION AGREEMENT, AND (2) THAT IF ANY CONFLICT EXISTS
BETWEEN THE TERMS OF THIS INSTRUMENT OR ANY DOCUMENT EXECUTED IN CONNECTION WITH
THE DELIVERY OF THIS INSTRUMENT AND THE TERMS OF THE SUBORDINATION AGREEMENT,
THE TERMS OF THE SUBORDINATION AGREEMENT SHALL GOVERN AND BE CONTROLLING.

 

THIS JUNIOR SECURED PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER
ANY STATE SECURITIES LAWS.

 

 

JUNIOR SECURED PROMISSORY NOTE

 

$1,236,738.52

December 21, 2018

Effective Date

 

FOR VALUE RECEIVED, Determine, Inc., a Delaware corporation (the “Company”),
promises to pay to the order of ALIMCO FINANCIAL CORPORATION, or its registered
assigns (“Lender”), One Million Two Hundred Thirty-Six Thousand Seven Hundred
Thirty-Eight Dollars and Fifty-Two Cents ($1,236,738.52) (the “Principal
Amount”), with interest on the outstanding Principal Amount accruing as set
forth in Section 1. Interest shall commence with the date hereof and shall
continue on the outstanding principal of this Junior Secured Promissory Note
(this “Note”) as set forth in Section 1 until paid in accordance with the
provisions hereof.

 

1.   Interest.

 

(a)  Interest shall accrue on the outstanding Principal Amount at the rate of
ten percent (10%) per annum simple interest (computed on the basis of actual
days elapsed and a fiscal year of 364 days).

 

(b)  Accrued interest shall be payable quarterly, in arrears, beginning on
December 31, 2018, and thereafter on the last calendar day of each successive
three (3) month period. Notwithstanding the foregoing, but provided the Company
is not then in default pursuant to this Note or any other Loan Document, upon
each quarterly interest payment date, the Company may elect to pay the accrued
interest due on such date by capitalizing, compounding and adding to the unpaid
Principal Amount the amount of interest accrued such quarter (“PIK Interest”);
provided, however, that any such PIK Interest shall be deemed to have accrued at
the rate of twelve percent (12%) per annum simple interest (computed on the
basis of actual days elapsed and a fiscal year of 364 days). Amounts
representing PIK Interest shall be treated as Principal Amount for all purposes
under this Note and the Loan Documents and shall bear interest in accordance
with this Section 1. The obligation of the Company to pay all such PIK Interest
so added to the Principal Amount shall be automatically evidenced by this Note.
The PIK Interest election shall be made by the Company by written notice to
Lender on or prior to the date such interest payment is due.

 

(c)  Upon any default pursuant to this Note or any other Loan Document, this
Note shall bear interest at the rate of the lesser of (i) thirteen percent (13%)
and (ii) such maximum rate of interest allowable under the laws of the State of
New York (the “Default Rate”).

 

1

--------------------------------------------------------------------------------

 

 

2.  Junior Secured Note Purchase Agreement; Security.

 

(a) This Note is issued pursuant to, and subject in all respects to, the terms
of that certain Junior Secured Convertible Note Purchase Agreement, dated as of
December 27, 2016 (as amended or modified from time to time, the “Note
Agreement”), by and among the Company, Lender and the other investors named
therein. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Note Agreement or in the Amended and Restated
Security Agreement, dated as of December 27, 2016 (as amended or modified from
time to time, the “Security Agreement”), by and among the Company, Lenders’
Agent and the other secured parties named therein.

 

(b) The indebtedness evidenced by this Note is secured by all of the assets of
the Company, as further described in the Security Agreement.

 

3.  Maturity. The entire unpaid principal amount and all unpaid accrued interest
(collectively, the “Obligations”) shall become fully due and payable on the
earlier of (i) December 27, 2021 or (ii) the date of closing of a Change of
Control (the “Maturity Date”).

 

4.   Payments.

 

(a)  All payments of the Obligations shall be made in lawful money of the United
States of America to Lender, at the address specified in the Note Agreement, or
at such other address as may be specified from time to time by Lender in a
written notice delivered to the Company. All payments shall be applied first to
accrued interest, expenses or fees due to Lender pursuant to this Note or any
other Loan Document, and thereafter to principal.

 

(b) The Obligations under this Note may be prepaid in accordance with Section
6(b) below, at the Company’s election prior to the Maturity Date.

 

5.  Use of Proceeds. The Company shall use the proceeds from this Note for
working capital and general corporate purposes.

 

6.  Reserved.

 

7. Subordination. The Obligations evidenced by this Note are hereby expressly
subordinated in right of payment to the prior payment in full of all of the
Company’s Senior Credit Facility and any Liens on property of the Company in
favor of Lender are hereby expressly subordinated in priority to any Liens on
the Company’s property in favor of any holder of debt under the Senior Credit
Facility, in accordance with the Subordination Agreement. The Obligations
evidenced by this Note are pari passu with the Obligations evidenced by those
(a) Junior Secured Convertible Promissory Notes, dated as of March 11, 2015, as
amended, in the aggregate principal amount of $3 million issued pursuant to the
Junior Secured Convertible Note Purchase Agreement, dated as of March 11, 2015,
by and among the Company and the investors named therein, (b) Junior Secured
Convertible Promissory Notes, dated as of December 16, 2015, as amended, in the
aggregate principal amount of $2.5 million issued pursuant to the Junior Secured
Convertible Note Purchase Agreement, dated as of December 16, 2015, by and among
the Company and the investors named therein, (c) Junior Secured Convertible
Promissory Notes, dated as of December 27, 2016, as amended, in the aggregate
principal amount of.$2,000,000, issued pursuant to the Note Agreement, and (d)
all other Notes issued pursuant to the Note Agreement.

 

8.  Default.

 

(a)  Events of Default. For purposes of this Note, any of the following events
shall constitute an “Event of Default”:

 

2

--------------------------------------------------------------------------------

 

 

(i) The Company shall fail to pay when due any Obligations hereunder;

 

(ii) Any representation or warranty of the Company under the Note Agreement, the
other Loan Documents or any agreement ancillary thereto (collectively, the
“Ancillary Agreements”), as applicable, shall be untrue in any material respect
as of the date made;

 

(iii) The Company shall breach any covenant set forth in this Note or the
Ancillary Agreements, taking into account applicable periods of notice and cure,
if any; provided, however, that, in the event no grace or cure period is so
provided, the Company shall have a period of (A) three (3) days after the
earlier of the Company’s actual knowledge thereof and written notice of
non-compliance to cure such non-compliance to the extent it relates to any
monetary default and (B) twenty (20) days after the earlier of the Company’s
actual knowledge thereof and written notice of non-compliance to cure any other
non-compliance; provided that, in the event that any default described in clause
(B) cannot reasonably be cured within such twenty (20) day period, then the
Company shall have an additional ten (10) days in which to cure such
non-compliance, so long as the Company continues to diligently pursue curing
such non-compliance;

 

(iv) Any default occurs under the Senior Credit Facility and such default is not
cured, or waived by the lender thereunder, within the time period, if any,
provided under the Senior Credit Facility;

 

(v) The Company makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts as they become due, or files a voluntary
petition for bankruptcy, or files any petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, dissolution or similar
relief under any present or future statute, law or regulation, or seeks or
consents to or acquiesces in the appointment of any trustee, receiver or
liquidator of the Company, or of all or any substantial part of the properties
of the Company, or the Company or its respective directors or majority
stockholders takes any action looking to the dissolution, liquidation or winding
up of the Company;

 

(vi) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or for a substantial part of the property or assets of the Company
or (iii) the winding-up or liquidation of the Company or; and such proceeding or
petition shall continue undismissed for thirty (30) days or an order or decree
approving or ordering any of the foregoing shall be entered; or

 

(vii) One or more judgments shall be rendered against the Company or and the
same shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of the
Company or to enforce any such judgment and such judgment either (i) is for the
payment of money in an aggregate amount in excess of $250,000 or (ii) is for
injunctive relief and could reasonably be expected to result in a Material
Adverse Effect;

 

(viii) If any material portion of the Collateral (as defined in the Security
Agreement) is attached, seized, subjected to a writ or distress warrant, or is
levied upon, or comes into the possession of any trustee, receiver or person
acting in a similar capacity and such attachment, seizure, writ or distress
warrant or levy has not been removed, discharged or rescinded within fifteen
(15) days, or if the Company is enjoined, restrained, or in any way prevented by
court order from continuing to conduct all or any material part of its business
affairs, or if a judgment or other claim becomes a lien upon any material
portion of the Collateral, or if a notice of lien, levy, or assessment is filed
of record with respect to any material portion of the Collateral by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, and the same is not paid
within fifteen (15)  days after the Company receives notice thereof;

 

3

--------------------------------------------------------------------------------

 

 

(ix) There shall occur any material event of loss, theft, damage or destruction
of any Collateral for which there is less than 80% insurance coverage (subject
to reasonable deductibles as determined by the Company and consistent with the
Company’s past practices); or

 

(x) The occurrence of any event (financial or otherwise) resulting in, or which
will likely result in, a Material Adverse Effect in the Company, as determined
by Lenders’ Agent in his reasonable discretion, and remains uncured for a period
of fifteen (15) days following the earlier of the Company’s knowledge of such
event and written notice of such event by Lenders’ Agent to the Company (or,
such longer period of time as reasonable given the circumstances if such
occurrence is not reasonably curable within such thirty (30) day period and
provided that the Company is taking steps to cure such occurrence during such
thirty (30) day period and thereafter diligently pursues to completion).

 

(b)  Consequences of Events of Default. Subject to the rights of Western
Alliance Bank under the Senior Credit Facility, if any Event of Default shall
occur for any reason, whether voluntary or involuntary, or continue beyond the
expiration of any applicable cure period:

 

(i) upon notice or demand, the Lenders’ Agent may declare the outstanding
indebtedness under this Note, together with all other amounts due or owing to
Lender pursuant to any Ancillary Agreements, to be due and payable, whereupon
each of the foregoing shall be and become immediately due and payable, and the
Company shall immediately pay to Lender all such indebtedness, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Company, anything contained herein or in any
Ancillary Agreement to the contrary notwithstanding; provided, however, that
upon the occurrence of an actual or deemed entry of an order for relief with
respect to the Company under the United States Bankruptcy Code, then all
indebtedness under this Note, together with all other amounts due or owing to
Lender pursuant to any Ancillary Agreements, shall automatically be due
immediately without notice of any kind;

 

(ii) Lenders’ Agent may exercise from time to time any rights and remedies
available to him under applicable law, including without limitation the right
to: (A) immediate possession of the Collateral by Lenders’ Agent, (B) institute
legal proceedings to foreclose upon the lien and security interest granted under
the Security Agreement or for the sale of all Collateral, to recover judgment
for all amounts then due and owing from the Company, and to collect the same out
of any Collateral or the proceeds of any sale of the Collateral, and
(C) peacefully enter upon any premises (whether it be the Lenders’ Agent, his
agents or attorneys, or an appointment of a receiver selected or appointed by
Lenders’ Agent to which the Company shall consent to in all respects) where
Collateral may then be located, and take possession of all or any of it and/or
render it unusable and without being responsible for loss or damage to such
Collateral, hold, operate, sell, lease, or dispose of all or any Collateral at
one or more public or private sales, leasings or other dispositions, at places
and times and on terms and conditions as Lender may deem fit, without any
previous demand or advertisement (unless such demand or advertisement is
expressly required by law).

 

The Company agrees to pay Lenders’ Agent all out-of-pocket costs and expenses
reasonably incurred by Lenders’ Agent and Lender in any effort to collect
indebtedness under this Note and to exercise remedies under the Note Agreement
or any Ancillary Agreement, including, without limitation, reasonable attorneys’
fees, and to pay interest at the Default Rate on such costs and expenses to the
extent not paid when demanded. Lenders’ Agent may exercise any and all of its
remedies under the Note Agreement or any Ancillary Agreement contemporaneously
or separately from the exercise of any other remedies hereunder or under
applicable law.

 

9.  Lost, Stolen, Destroyed or Mutilated Note. In case this Note shall be
mutilated, lost, stolen or destroyed, the Company shall issue a new Note of like
date, tenor and denomination and deliver the same in exchange and substitution
for and upon surrender and cancellation of any mutilated Note, or in lieu of any
Note lost, stolen or destroyed, upon receipt of evidence satisfactory to the
Company of the loss, theft or destruction of such Note and an agreement from
Lender to indemnify the Company against any claim that may be made against the
Company on account of the mutilation, loss, theft or destruction of this Note.

 

4

--------------------------------------------------------------------------------

 

 

10.  Governing Law. This Note is to be construed in accordance with and governed
by the laws of the State of New York, without regard to principles of conflict
of laws.

 

11.  Amendment and Waiver. Any term of this Note may be amended and the
observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consents of the Lenders’ Agent and the Company.

 

12.  Notices. Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Note shall be made in
accordance with Section 7(d) of the Note Agreement.

 

13.  Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.

 

14.  Successors and Assigns; Assignment. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign this Agreement without the prior
written consent of the other party.

 

15.  Remedies Cumulative; Failure or Indulgence Not a Waiver. The remedies
provided in this Note shall be cumulative and in addition to all other remedies
available under this Note, the Note Agreement and the Ancillary Agreements. No
failure or delay on the part of Lender in the exercise of any power, right or
privilege hereunder or under this Note, the Note Agreement or any Ancillary
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

16.  Payments. Whenever any payment of cash is to be made by the Company to
Lender pursuant to this Note, such payment shall be made in lawful money of the
United States of America by, at the Company’s option, a check drawn on the
account of the Company and sent via overnight courier service to Lender at the
address previously provided to the Company in writing (which address shall
initially be the address for Lender as set forth in the Note Agreement),
electronic funds transfer, or wire transfer of immediately available funds, to
an account designated in writing by Lender. Whenever any payment to be made
shall otherwise be due on a day which is not a business day, such payment shall
be made on the immediately succeeding business day and such extension of time
shall be included in the computation of accrued interest.

 

17.  Excessive Interest. Notwithstanding any other provision herein to the
contrary, this Note is hereby expressly limited so that the interest rate
charged hereunder shall at no time exceed the maximum rate permitted by
applicable law. If, for any circumstance whatsoever, the interest rate charged
exceeds the maximum rate permitted by applicable law, the interest rate shall be
reduced to the maximum rate permitted, and if Lender shall have received an
amount that would cause the interest rate charged to be in excess of the maximum
rate permitted, such amount that would be excessive interest shall be applied to
the reduction of the principal amount owing hereunder (without charge for
prepayment) and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal, such excess shall be refunded to the
Company.

 

18.  Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note or the
Ancillary Agreements.

 

5

--------------------------------------------------------------------------------

 

 

19. Change of Control. In the event of a Change of Control occurring prior to
the repayment of the Obligations under this Note pursuant to its terms, this
Note, including all Obligations hereunder, shall be repaid in cash as of the
closing of such Change of Control. The Company shall provide at least 20
business days’ notice to Lender of the closing of a Change of Control.

 

“Change of Control” means (i) a direct or indirect merger or consolidation of
the Company into or with another entity after which the stockholders of the
Company immediately prior to such transaction do not own, immediately following
the consummation of the transaction by virtue of their shares in the Company or
securities received in exchange for such shares in connection with the
transaction, a majority of the voting power of the surviving entity (or the
parent company of the surviving entity) in proportions substantially similar to
those that existed immediately prior to such transaction, (ii) the direct or
indirect sale, transfer or issuance by the Company, or the sale or transfer by
stockholders of the Company (including, without limitation, pursuant to a tender
or exchange offer), in a transaction or series of related transactions, to a
person or “group” within the meaning of Section 13(d) of the Securities Exchange
Act of 1934, as amended and Rule 13D thereunder, in either case, as a result of
which more than 50% of the voting power of the Company is beneficially owned by
such person or group , and (iii) the direct or indirect sale, transfer or other
disposition (but not including a transfer or disposition by pledge or mortgage
to a bona fide lender) of all or substantially all of the assets or intellectual
property of the Company. Notwithstanding the foregoing, the following shall not
be deemed a Change of Control: a merger effected exclusively for the purpose of
changing the domicile of the Company.

 

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
officers, thereunto duly authorized as of the date first above written.

 

 

 

DETERMINE, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

John K. Nolan

 

 

 

 

Title:

Chief Financial Officer

 